DETAILED ACTION
	This action is in response to the Applicant’s Reply filed on January 7, 2021. Claims 1, 3-5, 7-10, and 14-20 are pending and addressed below.

Response to Amendment
In response to the Applicant’s amendments to the abstract to remove an implied phrase, the objection to the specification has been withdrawn.
In response to the Applicant’s amendments to claim 10 to correct antecedent basis, the rejection of claim 10 under 35 USC 112(b) has been withdrawn.
Claims 1, 7-10, 17, and 20 have been amended. Claims 2, 6, and 11-13 are cancelled. Claims 1, 3-5, 7-10, and 14-20 are pending and addressed below. 

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 17 Applicants have argued that Ursi, et al., US2015/0226044 (hereinafter Ursi) and Head, US2016/0047205 (hereinafter Head), alone or combined, fails to disclose the planetary gear mechanism comprises a sun gear having a conduit formed therethrough. Specifically, Applicants have indicated that Ursi does not describe planetary gear mechanism.  Further, Applicants indicated that Head discloses a ring gear, sun gear, and planetary gear and carrier, but the sun gear does not have a conduit formed therethrough. As such Ursi and Head, alone or combined, do not teach a conduit through the sun gear.  The Examiner disagrees with this assessment. 
As indicated in the rejections below, Ursi discloses a swivel mechanism (orientating device 106) that enables the loading tube to rotate within the gun carrier (102) (Fig 1, par [0019]-[0022]).   A conduit (passage 132) extends through the swivel mechanisms (orientating device 106 includes passage 132, par [0023]) for allowing detonation of the charges (Fig 4, 9, par [0023]).  The modification of the swivel mechanism of Ursi with the planetary gear mechanism of Head would thereby create a planetary gear mechanism with a conduit extending therethrough, as planetary gear mechanism would replace the 106) located around the conduit (132). As such Ursi, as modified by Head, would clearly meet the limitations of the planetary gear mechanism having a sun gear with a conduit formed through the sun gear.
Regarding claims 3-5, 7-10, and 14-15, and 18-20, the arguments as presented above with respect to claims 1 and 17 are equally applicable to claims 3-5, 7-10, and 14-15, and 18-20.

Information Disclosure Statement
The information disclosure statement (IDS) filed November 23, 2020 has been considered by the Examiner. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-4, 7-10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ursi et al., US 2015/0226044 (hereinafter Ursi) in view of Head, US2016/0047205 (hereinafter Head).
Claim 1: Ursi discloses a perforating assembly (perforating gun 100) comprising: 
a gun carrier (carrier 102) having a longitudinal centerline; 
a loading tube (charge tube 104) having a longitudinal centerline (central axis 120), the loading tube (104) mounted within the gun carrier (102) such that the longitudinal centerline of the loading tube (120) is offset from the longitudinal centerline (120) of the gun carrier (102) (see Fig 1, par [0019]-[0022]); and 
a plurality of shaped charges within the loading tube (shaped charges would be located in charge tube 104, Fig 1, par [0019]); and 
wherein the loading tube (104) is mounted within the gun carrier on one or more swivel mechanisms (orientating devices 106) that enable the loading tube to rotate within the gun carrier (102) Fig 1, par [0019]-[0022]) and a conduit (passage 132) through the swivel mechanisms (orientating device 106 includes passage 132, par [0023]).
Ursi fails to disclose the one or more swivel mechanism comprising a planetary gear system having a sun gear with a conduit formed through the sun gear. 
Head discloses a motor transmission and gear box for downhole use including a sun gear (1), a ring gear (3) powered by an electric motor (4), and planet gears (55) (Fig 1, 3, par [0033]-[0034]). The sun gear (1) in driven by an input shaft which passes through the sun gear (1) (abstract, Fig 1, 3, par [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the swivel mechanism of Ursi with the satellite planetary gear mechanism as disclosed by Head, such that the conduit passes through the sun gear of the planetary gear mechanism. This modification would have allowed the orientation of the shaped charges to be controlled by the electric motor thereby providing more accurate control (Head, par [0006]-[0007]).
Claim 17: Ursi discloses a method of orienting a loading tube (charge tube 104) having a longitudinal centerline (central axis 120) within a perforating gun carrier (carrier 102) having a longitudinal centerline (120), the loading tube (104)  having shaped charges mounted therein (shaped charges would be located in charge tube 104, Fig 1, par [0019]), the method comprising: 
mounting the loading tube (104) on a swiveling device (orientating devices 106)  within the perforating gun carrier (102) (Fig 1, par [0019]-[0022]), wherein the longitudinal centerline (102) of the loading tube (104) is mounted offset from the longitudinal centerline (120) of the perforating gun carrier (102) (see Fig 1, par [0019]-[0022]) and having a conduit (passage 132) formed through the swiveling device (106) through the swivel mechanisms (orientating device 106 includes passage 132, par [0023]).
conveying the perforating gun carrier (102) downhole (Fig 10); and 
rotating the loading tube (104) within the gun carrier (102) (Fig 1, par [0019]-[0022]).
Ursi fails to disclose the one or more swivel mechanism comprising a planetary gear system comprising a sun gear with a conduit formed therethrough. 
Head discloses a motor transmission and gear box for downhole use including a sun gear (1), a ring gear (3) powered by an electric motor (4), and planet gears (55) (Fig 1, 3, par [0033]-[0034]). The 1) in driven by an input shaft which passes through the sun gear (1) (abstract, Fig 1, 3, par [0033]-[0035]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the swivel mechanism of Ursi with the satellite planetary gear mechanism as disclosed by Head, such that the conduit passes through the sun gear of the planetary gear mechanism. This modification would have allowed the orientation of the shaped charges to be controlled by the electric motor thereby providing more accurate control (Head, par [0006]-[0007]).
Claim 3: Ursi, as modified by Head, discloses the loading tube (Ursi, charge tube 104) rotates based on the center of gravity of the loading tube and the plurality of shaped charges (Ursi, charge tube 104 to orient itself relative to gravity when positioned in the wellbore, par [0019], [0021], gravity acts on the weight of the charge tube 104, which would include the shaped charges, to rotate the charge tube 104, par [0022], [0025]).
Claim 4: Ursi, as modified by Head, discloses weights (Ursi, weights 240) affixed to the loading tube (104) to alter the center of gravity of the loading tube (Ursi, weights 240 may be added to the charge tube 104 in order to assist rotation, Fig 8, par [0029]).
Claim 7: Ursi, as modified by Head, discloses the planetary gear mechanism (Head, sun gear 1, ring gear 3) enable rotation of the loading tube (Ursi, 104) by gravitational forces (Head, one or more planet gears 55 are disposed between, and mesh with the sun gear 1 and ring gear 3, planet gears are supported on a planet carrier 11 which turns a planetary output shaft 14, par [0033]-[0034]).
Claim 8: Ursi, as modified by Head, discloses a transmission sub (motor transmission) operably connected to the planetary gear mechanism (Head, sun gear 1, ring gear 3, planet gears 55)  (Head, sun gear 1 is driven by electric motor 2 in a clockwise direction, ring gear 3 is driven in a counter clockwise direction by a second electric motor 4, planet gears 55 are disposed between and mesh with the sun gear 1 and ring gear 3, Fig 1-3, 11, par [0033]-[0035]). 
Claim 9: Ursi, as modified by Head, discloses the planetary gear mechanism (Head, 1, 3, 55) applies torque to rotate the loading tube (Head, planet gears 55 are disposed between, and mesh with the sun gear 1 and ring gear 3, planet gears 55 are supported on a planet carrier 11 which turns a planetary output shaft 14, par [0034]
Claim 10: Ursi, as modified by Head, discloses the transmission sub (Head, motor transmission) is electrically actuated (Head, electric motor 2, electric motor 4) (Head, sun gear 1 is driven by electric motor 2 in a clockwise direction, ring gear 3 is driven in a counter clockwise direction by a second electric motor 4, planet gears 55 are disposed between and mesh with the sun gear 1 and ring gear 3, Fig 1-3, 11, par [0033]-[0035]). 
Claim 18: Ursi, as modified by Head, discloses the swiveling device (Ursi, orientating devices 106) enables free rotation of the loading tube (104) based on the center of gravity of the loading tube (Ursi, axial misalignment shifts the center of gravity of the charge tube 104 a predetermine distance from the center axis 118 and when in the non-vertical alignment, gravity can rotate the charge tube 104 about the axis 118, par [0021]).

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ursi, as modified by Head, as applied to claims 1 and 17, and further  in view of Parrott et al., US 2003/0188867 (hereinafter Parrott).
Claim 5: Ursi, as modified by Head, discloses the weights (Ursi, weights 240) are located on the loading tube (104) (Ursi, weights 240 may be added to the charge tube 104 in order to assist rotation, Fig 8, par [0029]).
Ursi, as modified by Head, fails to disclose the weights are housed within a frame within the loading tube.
Parrott discloses a perforating gun including an orientating weights (32) located within a frame within the loading tube (12) (Fig 11, par [0070], [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the location of the weights of Ursi and Head to be housed within a frame within the loading tube as disclosed by Parrott, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 14:
Parrott discloses a spacer tube (42) located within a hollow gun carrier (14).  The spacer tube (42) includes a plurality of jigsaw puzzle-like cuts (44) spaced along it length. The cuts allow the spacer tube (42) to bend a little at each cut (44) without causing the spacer tube (42) to lose its structural properties and primary function (par [0080]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the loading tube of Ursi and Head to include jigsaw puzzle cuts as disclosed by Parrott, as this modification would have allowed the loading tube to articulate a little at each cut without causing the losing tube to lose its structural properties (Parrott, par [0080]).

Claims 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ursi as modified by Head as applied to claims 1 and 17, and further in view of Evans et al., US 2009/0242198 (hereinafter Evans).
Claim 15: Ursi, as modified by Head, are silent as to the plurality of shaped charges are angled relative to the longitudinal axis of the loading tube.
Evans discloses a perforating system that utilizes a shaped charge (abstract). The shaped charges (8a) are angled at an oblique angle relative to the gun body axis (Fig 3, par [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the shaped charge of Ursi to be angled relative to the longitudinal axis of the loading tube as disclosed by Evans, as this modification would have allowed the shaped charges to create perforations that are aligned with formation characteristics such as formation bedding, formation dip angles, directions of constant stress, direction of maximum stress and isotropic zones (Evans, par [0020]).
Claim 16: Ursi, as modified by Head, are silent as to a plurality of gun carriers and a plurality of loading tubes.
Evans discloses a perforating system is not limited to a single gun body but can include multiple gun bodies strung together adjacently as part of a larger sting (par [0024]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the perforating assembly of Ursi and Head to include a plurality of gun carriers and a St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 20: Ursi, as modified by Head, is silent as to the step of mounting the shaped charges at one or more angles relative to the longitudinal centerline of the loading tube.
Evans discloses a perforating system that utilizes a shaped charge (abstract). The shaped charges (8a) are angled at an oblique angle relative to the gun body axis (Fig 3, par [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the shaped charge of Ursi to be mounted at one or more angles relative to the longitudinal centerline of the loading tube as disclosed by Evans, as this modification would have allowed the shaped charges to create perforations that are aligned with formation characteristics such as formation bedding, formation dip angles, directions of constant stress, direction of maximum stress and isotropic zones (Evans, par [0020]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ursi as modified by Head as applied to claims 1 and 17, and further in view George et al., US 2003/0098158 (hereinafter George).
Claim 19: Ursi, as modified by Head, fails to disclose the swiveling device is affixed to an actuation device that controls the orientation of the loading tube
George discloses any means can be used to rotate the charges (32) in the gun carrier (36). The means may include an electric motor, a hydraulic actuator, gravity, or any other means  to rotate the charges (32) in the gun carrier (36) (Fig 2, par [0030]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the swiveling device of Ursi and Head, to be affixed to an actuation device to control the orientation of the loading tube as disclosed by George, as the need to rotate the charges in the gun carrier would have lead one skilled in the art to choose an appropriate rotation means, such as an electric motor or hydraulic actuator as disclosed by George. Therefore, choosing the appropriate rotation means disclosed by George would merely be a simple substitution of one known element for another would id. at 301,213 USPQ at 536. in re ICON Health & Fitness, Inc. 496 F.3d 1374, 83 USPG2d 1746 (Fed. Cir. 2007). 

Conclusion
Claims 1, 3-5, 7-10, and 14-20 are rejected. No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676